995 A.2d 638 (2010)
297 Conn. 910
STATE of Connecticut
v.
Osibisa HALL.
SC 18621
Supreme Court of Connecticut.
Decided June 2, 2010.
Laurie N. Feldman, special deputy assistant state's attorney, in support of the petition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 120 Conn.App. 489, 992 A.2d 343 (2010), is granted, limited to the following issue:
"Did the Appellate Court improperly reverse the trial court's denial of the defendant's motion to withdraw his plea based on the trial court's failure to properly address the defendant regarding the possible consequence of deportation?"
McLACHLAN, J., did not participate in the consideration of or decision on this petition.